COMPTON, Justice,
dissenting in part.
After reviewing the record as a whole, I am not left with a definite and firm conviction that the trial court abused its discretion in precluding Mr. Andrews from testifying. Therefore, I dissent as to that issue.
Judge Mary E. Greene found: (1) Mr. Foster did not see the witness list; (2) he did not know that Mr. Wickwire had filed a witness list; and (3) he had been prejudiced by his failure to be informed that Mr. Wick-wire had filed a witness list. These findings are not challenged on appeal. In addition to Judge Greene’s findings, Mr. Wickwire himself admitted that he had no doubt that Mr. Foster never saw a witness list.
As this court notes, when Mr. Foster became aware that Mr. Wickwire had filed a witness list, Mr. Foster tried to resolve the matter informally. He suggested that he would not move to strike Mr. Wickwire’s witness list if Mr. Wickwire would do two things: “First, I want to take Mr. Andrews’ deposition.... Secondly, I would like a short statement of what Witnesses No. 3 and 4 — Richard Bush and Bill Putnam — will testify.” Mr. Wickwire refused Mr. Foster’s compromise, claiming that the process server delivered the witness list to Mr. Foster’s office and Mr. Wickwire was not accountable for any mistake in delivery.1
Mr. Wickwire’s refusal to remedy the failure of service of the witness list forced Mr. Foster to seek judicial resolution of the issue. A hearing was held on November 6, ten days prior to trial. As Judge Greene was about to direct Mr. Wickwire to remedy the situation, she remarked:
*978I think that it — it may very well not be your fault, that — it may have been that the mess-up happened somewhere else, which is why I’m not going to exclude you from calling witnesses, Mr. Wickwire. However, in fairness to the other side, when something unforseen happens, you know, you need to make some — some allowances for that. He didn’t know that you’d filed one — and he relied on you not having filed one.
(emphasis added).
Mr. Wickwire informed Judge Greene that he had considered giving Mr. Foster a continuance, but that “my client [was] against that.” The court directed Mr. Wickwire to supply summaries of the witnesses’ testimony, “and you need to make [Mr. Andrews] available for a deposition on a weekend, between now and trial time, if you still want to take it, Mr. — Mr. Foster.” Mr. Foster stated: “Yes, Your Honor, I do.”
Mr. Wickwire then informed Judge Greene that there was yet another problem; Mr. Andrews was not in Fairbanks. He had left “[a] week ago Thursday, ... driving a truck to Seattle, taking a plane to Pennsylvania” to pick up his aging, ailing father and return him to Fairbanks. Mr. Wickwire was unsure if Mr. Andrews was going to be back by November 16, the date trial was scheduled to start. At that point Judge Greene said that “if you haven’t managed to make him available for a deposition, then you can make him available telephonically.” Stating that “[t]hose are the breaks,” Judge Greene reiterated that Mr. Wickwire “can make him available telephonically, and if Mr. Foster wants to take it on one of these two weekends that are between now and the time of trial, that’s fine, he can do so.”
Mr. Wickwire did not make Mr. Andrews available. As this court notes, Mr. Foster did not contact Mr. Wickwire about Mr. Andrews’ availability. Its holding focuses on Mr. Foster’s failure to contact Mr. Wickwire about Mr. Andrews’ deposition, although it would have been futile for him to do so. The conference at which Mr. Wickwire was told to make Mr. Andrews available was held on Friday, November 6, yet Mr. Wickwire did not speak with Mr. Andrews until November 15.2 Mr. Wickwire had left the pretrial conference on Friday, and, because he had another trial starting that following Monday, he “just forgot to go back and calendar this, it was something I needed to do. That’s my fault.” Mr. Wickwire justifies his failure to comply with Judge Greene’s order because he was “completely absorbed” in his other trial.3
On November 16 Mr. Wickwire filed his Motion for Continuance, see footnote 3 supra, in which he claimed that Mr. Andrews was not due to return to Fairbanks until November 25. He claimed to have made the motion “as soon as he learned from his client that it would not be possible for him to make it back to Fairbanks by Wednesday, November 18, 1992, the earliest date trial could begin.” Id. In a supporting affidavit, Mr. Andrews stated that he had reservations to take the ferry from Bellingham, Washington on November 20, arriving in Fairbanks on or around November 25. This motion was opposed by Mr. Foster, and denied by Judge Martha Beck-with November 17.
In a November 17 letter to Mr. Foster, Mr. Wickwire remarked:
As you probably know, I have been in trial from the day after the pretrial conference started until about noon today. In being *979absorbed by that ease, I did not calendar a response date for getting you these written statements, nor do I recall Judge Greene setting one.... Concerning Mr. Andrews’ telephonic deposition, I will advise you as soon as I have a telephone number for him where you can take his telephonic deposition either during the day or after 1:30 p.m. when the trial day is over. He is not in Alaska at this time, so I will be contacting him to get on a plane to return as soon as possible but, before doing that, I will have him available for his telephonic deposition as soon as I can contact him and set that up.4
At a hearing held November 18, immediately before the prospective jurors were to be seated, Mr. Wickwire remarked to Judge Beckwith: “Mr. Foster never called to remind me or anything, not that [Judge Greene’s] order said he had an obligation to, but it would have helped.” Later he again remarked that “it isn’t Mr. Foster’s responsibility to remind me.” He candidly stated: “I take the responsibility for having walked out of here and not made a note of it, and that’s why it didn’t get done.”
Mr. Wickwire then suggested to Judge Beckwith that remedies other than precluding Mr. Andrews from testifying might be appropriate and should be considered.5 When Judge Beckwith asked why he was bringing this to the court’s attention on the morning trial was to start, he remarked that it was “yesterday at 1:00 when I got out of my trial and ... that’s when I realized that I had forgotten about my obligation ... to make the defendant available for his deposition.” Following Mr. Foster’s objections to alternative sanctions, Judge Beckwith did conclude they were not appropriate, were untimely, and ordered that Mr. Andrews be precluded from testifying.
My reading of the record makes it clear that the onus to proceed was on Mr. Wick-wire. This starts with the failure of service of the witness list on Mr. Foster. When Mr. Foster tried to adjust the matter informally, Mr. Wickwire refused. When Judge Greene told Mr. Wickwire that he had to furnish a summary of the witnesses’ testimony and make Mr. Andrews available for a telephonic deposition, Mr. Wickwire promptly forgot to do either. Indeed, by the time he realized he had forgotten to furnish a summary of the witnesses’ testimony and make Mr. Andrews available, the two weekends had passed and the trial would have started, but for Mr. Wickwire’s own unavailability. Judge Beck-with observes that it was Mr. Wickwire’s obligation to make Mr. Andrews available. Mr. Wickwire admits that it was his responsibility to do so.
This court opines that Mr. Foster was engaging in “equally unjustified — and evidently tactical — inaction” in failing to take steps toward taking the deposition (a deposition which earlier he had noticed, and then *980cancelled when Mr. Wickwire failed to serve Mr. Foster with the witness list). This characterization is both unwarranted and unfair, absent a trial court inquiry, findings, and conclusions regarding Mr. Foster’s conduct.
This court is quick to point out the inquiries not pursued and findings not made by either Judge Greene or Judge Beckwith regarding Mr. Wickwire’s culpability. Not to be deterred by a record barren in this respect, the court then finds that Mr. Foster engaged in “equally unjustified — and evidently tactical — inaction” and concludes that he was correspondingly culpable in failing to contact Mr. Wickwire. It supports its conclusion by citing City of Valdez v. Salomon, 637 P.2d 298, 299 (Alaska 1981), and then comparing Mr. Foster’s conduct to counsel’s conduct found wanting in Valdez.
To me, this is a rather typical example of a case in which counsel who followed the rules, and tried to do the right thing, ends up being penalized because his opposing counsel did not follow the rules, and did not do the right thing.
The worst that can be said about Judge Greene’s order is that it is ambiguous, though I suggest it brooks of no ambiguity. Judge Beckwith found no ambiguity in it and Mr. Wickwire detects none. To his credit, Mr. Wickwire understands that the obligation was his, not Mr. Foster’s. On this record, I am unpersuaded that Judge Beck-with abused her discretion.
This court’s disposition will require a second trial. I suggest that the appropriate disposition is to affirm the trial court. However, if this court is plagued by a nagging suspicion that Mr. Foster engaged in “equally unjustified — and evidently tactical — inaction” to gain an advantage, I suggest it would be more appropriate to remand this case to the trial court to review, and to make factual determinations regarding Mr. Wickwire’s “complete absorption,” forgetfulness, willfulness, the degree of his culpability, the degree of Mr. Foster’s culpability, the suitability of alternative sanctions, and like matters.

. Mr. Wickwire was under no obligation to cooperate with Mr. Foster, but, to quote Mr. Wick-wire's own expression about Mr. Foster's later failure to contact him about Mr. Andrews' availability for a telephonic deposition, "it would have helped.”


. It is possible that Mr. Wickwire talked to Mr. Andrews as early as Friday night, November 13. See note 3 infra.


. Despite his claim of complete absorption, Mr. Wickwire was not so completely absorbed that on November 9 he could not file in this case a Reply (Memorandum On Motion To Disqualify Counsel) to an Opposition (To Motion For Order Requiring Withdrawal For Plaintiff's Counsel) he received that day. Additionally, when it became evident from messages left at Mr. Wickwire's office by Mr. Andrews that Mr. Andrews would not return by November 18, Mr. Wickwire found time to write a motion for continuance including a supporting memoranda and affidavit. He did so by telephonically obtaining information from Mr. Andrews "on Friday night [November 13] and Saturday morning [November 14] and afternoon, then [preparing] the affidavit Saturday afternoon and [preparing] this motion [for continuance] on Sunday, November 15, 1992.” Yet it was not until the afternoon of November 17 that Mr. Wickwire remembered summaries of the witnesses' testimony and the telephonic deposition.


. Mr. Wickwire’s letter was faxed to Mr. Foster a day after the trial had been scheduled to start, and a day before it was rescheduled to start. One can wonder how productive it would have been for Mr. Foster to have called Mr. Wickwire earlier, since Mr. Wickwire apparently was unable to contact Mr. Andrews until November 15 (or 13, depending on which version of Mr. Wick-wire’s statements you chose to accept). Furthermore, one can wonder also at what point talking to Mr. Andrews still would have been of any value to Mr. Foster. Mr. Foster’s response to Mr. Wickwire's letter was, in part: “I should not have to, nor am I going to take a party’s deposition during the middle of trial.”


. Mr. Wickwire suggested that Judge Beckwith consider monetary sanctions to compensate Mr. Bradshaw for the actual cost of the prejudice incurred resulting from the wasted trip from the Aleutians to Fairbanks (although it is not entirely clear what costs Mr. Wickwire thought he ought to be responsible for; he blamed the court system for failing to inform Mr. Bradshaw that the trial could not have started November 16 in any event). He also suggested a continuance, presumably so that he could get Mr. Andrews there for Mr. Foster to depose. The court had just denied Mr. Wickwire’s Motion for Continuance, necessitated by Mr. Andrews’ unavailability for trial. Were the court to have granted Mr. Wick-wire a continuance so that he could make Mr. Andrews available for a deposition, then Mr. Wickwire would have obtained the continuance he requested, and just had been denied, because Mr. Andrews was not available for trial. Mr. Wickwire claims that precluding Mr. Andrews from testifying would be too harsh a sanction for violating the order requiring that he make Mr. Andrews available for a deposition. It is difficult to imagine how it can be considered too harsh to preclude a party from testifying, when the party is unavailable for trial anyway.